29 So. 3d 164 (2009)
Randell L. DICKSON
v.
Emily Vandiver DICKSON.
2050945.
Court of Civil Appeals of Alabama.
July 24, 2009.
Nancy S. Gaines of Gaines & Gaines, L.L.C., Magnolia Springs, for appellant.
William P. Burgess, Jr., and Rebekah L. Howard of William P. Burgess, Jr., P.C., Huntsville, for appellee.

After Remand from the Alabama Supreme Court
THOMPSON, Presiding Judge.
This court, on May 25, 2007, affirmed the trial court's judgment, without an opinion. 12 So. 3d 169 (Ala.Civ.App.2007) (table). The Supreme Court of Alabama has reversed this court's judgment and remanded the cause. Ex parte Dickson, [Ms. 1061286, June 26, 2009] 29 So. 3d 159 (Ala.2009). In compliance with the Supreme Court's opinion, the judgment of the trial court is reversed, and the cause is remanded for further proceedings consistent with the Supreme Court's opinion.
REVERSED AND REMANDED.
PITTMAN, BRYAN, THOMAS, and MOORE, JJ., concur.